Citation Nr: 0924985	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  04-33 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri



THE ISSUES

1.  Entitlement to service connection for claimed tinea 
pedis, to include as secondary to service-connected diabetes 
mellitus type II (DM).  

2.  Entitlement to service connection for claimed impotence, 
to include as secondary to service-connected DM.  



REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Attorney





WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active military duty from August 1969 
to July 1971.  

This case initially comes to the Board of Veterans' Appeals 
(Board) on appeal from the RO.

The Veteran testified at a personal hearing before the 
undersigned Veterans Law Judge sitting at the RO in September 
2007, and a copy of the transcript is of record.  

In a decision dated in November 2007, the Board denied the 
claims of service connection for tinea pedis and impotence.  

The Veteran appealed that decision to the United States Court 
of Appeals for Veterans Claims (the Court).  In an Order 
dated in February 2009, the Court vacated that part of the 
Board's November 2007 decision that denied service connection 
for tinea pedis and impotence, and remanded these matters 
back to the Board for development consistent with the Court's 
Order.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required.  



REMAND

The Court noted that a VA physician in February 2003 opined 
that it was less likely than not that erectile dysfunction 
(ED) was related to DM as this disorder predated the 
diagnoses of DM.  

In regard to the claims for service connection for ED and 
tinea pedis, the Court determined that the VA examiner failed 
to address the requirement outlined in Allen v. Brown, 7 Vet. 
App. 430 (1995), that is, "any additional impairment of 
earning capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition, shall be compensated."  

The record does not contain an opinion as to whether the 
service connected DM aggravates either the tinea pedis or ED.  
Therefore, additional opinion is needed.  

The Court also noted that the Board in its decision addressed 
the conflicting conclusions reported by VA examiners in 
February 2003 and August 2003.  The Board found that the 
conclusion set forth by the VA examiner in February 2003 was 
more credible than that of the VA examiner, who in August 
2003 opined that it was likely as not that ED was related to 
DM.  

However, the Court found that Dr. Quadir did provide 
rationale for his conclusion.  The Board again reviewed the 
opinion and has difficulty in finding the stated rationale 
for the opinion expressed by Dr. Quadir.  Therefore, a more 
comprehensive opinion is needed.  

The Veteran's representative pointed out that the Veteran has 
continued to receive medical care for DM and the claimed 
related disabilities.  These records should be obtained.   

Accordingly, the case is REMANDED to the RO for the following 
action:

1. The RO should take appropriate steps 
to contact the Veteran and request that 
he submit an updated list of the doctors 
and health care facilities that have 
treated him for his DM and the claimed 
related disorders ED and tinea pedis.  

The RO should make arrangements to obtain 
all the records of the treatment afforded 
to the Veteran from all the sources 
listed by him that are not already on 
file.  All information obtained should be 
made part of the file.  

2.  The RO should then make arrangements 
for the claims folder to be forwarded to 
the VA examiners who conducted the 
February 2003 and August 2003 VA 
examinations for an addendum (if 
unavailable to another VA physician(s)).  

The examiner(s) are requested to again 
review the claims folder and in an 
addendum render opinions as to whether it 
is at least as likely as not that the 
Veteran's tinea pedis and ED were caused 
or aggravated by the Veteran's service 
connected DM?  See Allen v. Brown, 7 Vet. 
App. 430 (1995).  

In regard to the sexual dysfunction, the 
VA examiner, Dr. Quadir should provide 
complete rationale and in particular 
comment on the fact that ED was diagnosed 
before DM and incorporate this factor in 
the opinion.  If it is determined that 
additional examination(s) is needed in 
order to render an opinion, such 
examination(s) should be scheduled.  A 
complete rational for any opinion 
expressed should be included in the 
report.  

3.  Following completion of all indicated 
development, the claims should be 
readjudicated in light of all the 
evidence of record.  If any benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
furnished with a Supplemental Statement 
of the Case (SSOC) and given the 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  




